DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on April 9, 2021. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation of “to be absorbed object” is indefinite where the scope of the claim cannot be determined when it is not clear what surface is capable of being absorbed itself which would make it impossible to be an absorbed object, but further it is not clear what the surface to be absorbed object actually is absorbing when even the specification isn’t clear on this term, therefore the scope of the claim cannot be determined at this time.  The examiner will consider for speedy prosecution that this limitation is just referring to a surface to be coated by something and/or absorb something which could include heat, gases, or other things.  Claim 2 also has this term and would be indefinite for the same reason.  Claims 3-9 are rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (3964875).  Due to the 112 rejection above, the term “to-be-absorbed object” is unclear as to what it’s actual scope is, and therefore it will be considered to cover any surface capable of absorbing anything including coatings and such.  
The reference to Chang discloses the recited expanding and radiative flow mechanism (the mechanism depicted in figure 3 expands and the flow expands in this area radially and can be considered radiative, but also such flow is exhaust to be treated and exhaust is known to be heated where heat is also a known radiative medium by being heated), wherein the mechanism has a bottom surface (the end surface of 34 in fig 3 can be considered the bottom surface of this mechanism, the bottom surface is provided with a fluid supply port (the opening which contains element 22 in fig 3 is a fluid supply port), the bottom surface of the mechanism and a surface of a to-be-adsorbed object (28 is a surface of a to be absorbed object 38 which is intended to absorb pollutants in the exhaust gases as catalytic materials are known to do; col 1, lines 6-30; and col 2, lines 53-62) form a gap during use (a gap is between 34 and 28), a fluid flows out from the fluid supply port, enters the gap and flows out along the gap, and the gap is an expanding gap (seen in fig 3 to expand from 24 outward along 34) and meets the following: a radial length exists with the fluid supply port as an initial point the flow, and a height of the gap continuously increases in an outward radial direction within this length (as the gap extends out from the bottom surface toward the substrate 38 the diameter gets larger and therefore it continuously increases from the port and expands outward in the radial direction along the length of the gap which meets the claim language).
With respect to claim 2, the surface of the to-be-adsorbed object is a flat surface (fig 3 shows surface 28 to extend in a straight line which would be a flat surface).
With respect to claim 3, the bottom surface of the mechanism is a flat surface (fig 3 shows the bottom surface 34 is straight as well and therefore is a flat surface).
With respect to claim 4, the height of the gap linearly increases in the outward radial direction within the radial length (this is seen in fig 3 as the wall 34 increases linearly the height between at least the central axis and the wall 34 gap increases linearly by the linear type expansion of wall 34 in an outward radial direction within the radial length).
	With respect to claim 6, the height of the gap keeps unchanged in the outward radial direction beyond the radial length (as the height gets greater from the central axis along the length between 24 and 28, it meets the outer wall 36 which is constant in diameter so the height of the gap between the central axis and the outer wall will not change once it reaches the location of 28 as seen in fig 3).  
	With respect to claim 8, the gap meets the following: the height of the gap continuously and linearly increases in the outward radial direction with the fluid supply port as the initial point of the flow (as seen in fig 3, the gap linearly increases along the wall 34 from the central axis starting at the end of 24 to 28 and since the wall expands linearly then the gap will continuously and linearly increase along with the wall). 

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Batich (7111799).  The reference to Batich discloses the recited expanding and radiative flow mechanism (it is directed to a spray needle device where spraying is considered to lead to an expanding and radiative flow since the spray spreads from the needle; col 1, lines 12-33 discusses this type of spraying on various substrates which would include all types of substrates, which the needle would be spaced from), wherein the mechanism has a bottom surface (the needle of figs 1A and 1B have bottom surfaces), the bottom surface is provided with a fluid supply port (the needles shown in figs 1A,B have supply ports out the bottom of the needle), the bottom surface of the mechanism and a surface of a to-be-adsorbed object form a gap during use (the bottom of the needle is spaced from whatever substrate it is spraying on to, where this substrate is a to be absorbed object to receive the coating), a fluid flows out from the fluid supply port (col 7, lines 4-22 discusses spraying and the specification describes spraying which is fluid flowing out of the fluid supply port), enters the gap and flows out along the gap (the spray leaving the bottom of the needle would enter the gap between the bottom of the needle and the substrate), and the gap is an expanding gap and meets the following: a radial length exists with the fluid supply port as an initial point the flow, and a height of the gap continuously increases in an outward radial direction within this length (as seen in figures 1A and 1B, the coating on the bottom of the needles forms the bottom most surface of the mechanism, and as it goes out from the opening it curves upward where this curved surface would be further away from the substrate and therefore the gap would be larger than at the point closest to the opening of the port, thereby leading to the gap increasing in an outward radial direction within the length between the opening and the outermost extent of the coating on the tip).  It is considered that the substrate combined with the teaching of the spray tip meets the claim language, however, should it be later argued that the broad term substrate would not include flat substrates that when combined with the curved end of the spray needles would lead to the increase in gap then such would be obvious to use the needle with a flat substrate as well as such is an obvious choice of mechanical expedients, where it would increase the usefulness of the device to use it on various types of substrates.
With respect to claim 2, he surface of the to-be-adsorbed object is a flat surface (the broad recitation of a substrate implies all types which would include flat surfaced ones, however, if this is considered to not be encompassed by the term substrate then it would have been obvious to use the needle with a flat substrate as well as such is an obvious choice of mechanical expedients, where it would increase the usefulness of the device to use it on various types of substrates).
With respect to claim 3, the bottom surface of the mechanism is a flat surface (fig 9 shows that the bottom surface can also be formed with a flat surface).  If it is later argued this would not lead to a flat bottom surface, then it would have been obvious to modify the shape of the bottom surface to be flat as such is merely a choice of mechanical expedients to change the shape of the end of the tip to meet the needs of the user and the desired spray pattern as such is an obvious choice of mechanical expedients.
With respect to claim 5, the height of the gap nonlinearly increases in the outward radial direction within the radial length (the coating shown in figs 1A and 1B curve, and since the distance between this curved surface and a flat substrate would lead to the height of the gap increasing, a curved surface would lead to a nonlinear increase in the gap).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang.  The reference to Chang discloses all of the recited structure as set forth above.
With respect to claim 5, the height of the gap nonlinearly increases in the outward radial direction within the radial length (is not taught by Chiang).  Forming wall 34 with a curved configuration instead of the straight wall is considered to be an obvious choice of mechanical expedients where it would only require routine skill in the art to modify the wall shape from flat to curved to provide a different flow pattern to achieve different characteristics of flow as it approaches the surface 28 to optimize the flow to achieve the best coverage of flow onto the substrate as such is an obvious choice of mechanical expedients.  
With respect to claim 7, the height of the gap keeps unchanged in the outward radial direction beyond the radial length (as the height gets greater from the central axis along the length between 24 and 28, it meets the outer wall 36 which is constant in diameter so the height of the gap between the central axis and the outer wall will not change once it reaches the location of 28 as seen in fig 3).  
With respect to claim 9, the radial length is 10 or more times a height of the gap at a fluid inlet of the expanding gap (the gap is seen to be some ratio of length compared to height but is not specific on 10 or more times).  It would have been obvious to one skilled in the art to vary the ratio of radial length to height of the gap to be 10 times or more as such is an obvious choice of mechanical expedients where it would only require routine experimentation to optimize the sizes and ratios to optimize the flow and achieve the desired spread of flow to all of the substrate as such would lead to more efficient treatment of the gas.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Larner, Hazelrigg, Cantoni, McLaurin, and Felder disclosing state of the art gaps that change size, some expanding and some between ports and walls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH